
	

113 HR 5235 IH: Emergency Iron Dome Replenishment Act
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5235
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Engel (for himself, Mr. Royce, Mr. Smith of Washington, Mrs. Davis of California, Mr. Jeffries, Mr. Sherman, Ms. Ros-Lehtinen, Mr. Deutch, and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To authorize further assistance to Israel for the Iron Dome anti-missile defense system.
	
	
		1.Short titleThis Act may be cited as the Emergency Iron Dome Replenishment Act.
		2.FindingsCongress finds the following:
			(1)Since June 12, 2014, the foreign terrorist organization Hamas and other Palestinian extremists have
			 been launching dozens of rockets per day at the State of Israel.
			(2)Hamas possesses approximately 12,000 missiles of assorted ranges that could threaten approximately
			 40 percent of the Israeli population.
			(3)Iran has supplied Hamas and other Palestinian extremists with long-range missiles, capable of
			 hitting Israeli population centers 100 miles away.
			(4)Hamas rockets are either unguided or have inaccurate guidance systems, making them true weapons of
			 terror designed only to kill people at random.
			(5)Hamas has admitted targeting Israel’s nuclear research reactor at Dimona.
			(6)The use of rockets by Hamas against Israeli population centers has been called a war crime.
			(7)In March 2014, Israel intercepted the ship Klos-C, which was carrying dozens of long-range rockets,
			 reportedly from Iran to Hamas.
			(8)The United States remains committed to Israel’s qualitative military edge, including its advantage
			 over Hamas and other foreign terrorist organizations.
			(9)The Israeli Defense Forces report that the Iron Dome anti-missile defense system has achieved a
			 success rate of 90 percent, intercepting rockets bound for civilian
			 population centers, including residential neighborhoods, busy road
			 junctions, shopping centers, and crowded streets.
			(10)The recent success of the Iron Dome anti-missile defense system averted massive Israeli casualties.
			(11)Supporting Israel’s ability to defend itself against missiles, rockets, and other threats advances
			 the United States own vital national security interests and the cause of
			 Middle Eastern peace and stability.
			(12)The White House said on July 8, 2014, No country can accept rocket fire aimed at civilians and we support Israel’s right to defend itself
			 against these vicious attacks..
			(13)In 2012, President Obama called Iron Dome critical in terms of providing security and safety for Israeli families. It is a program that has
			 been tested and has prevented missile strikes inside of Israel..
			3.Authorization of assistance to Israel for Iron Dome anti-missile defense systemThe President, acting through the Secretary of Defense and the Secretary of State, is authorized to
			 provide assistance, upon request by the Government of Israel, for the
			 procurement, maintenance, and sustainment of the Iron Dome anti-missile
			 defense system for purposes of intercepting short-range missiles launched
			 against Israel.
		
